By the Court,

Patchin, J.
It is conceded that the judgment on which the execution in question was issued wasinvalid because of the irregular adjournment, but it was claimed by the counsel for defendant that the judgment could not be attacked collaterally, and I so held in the trial before t.he jury.
The case in 1 Douglass, I think settles the question conclusively, that when the justice has not jurisdiction to render the judgment it may be attacked collatteraily. Therefore the refusal to charge the jury as requested was wrong, and the motion for a new trial must be granted.